El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Estos casos se iniciaron por denuncias presentadas ante la Corte Municipal de Bayamón por delitos de la misma natu-raleza y contra el mismo acusado. Condenado éste por la corte municipal, apeló para ante la de distrito y al llamarse los casos para celebrar los juicios de nuevo, ambas partes los sometieron mediante estipulación sobre los becbos. La del recurso No. 5429 dice:
“Que Edmundo B. Fernández, el acusado en este caso, desde enero primero a marzo 31 de 1933, tenía y tiene, una fábrica sita en el barrio ‘Juan Sánchez’ del término municipal de Bayamón, dedicada única y exclusivamente a la fabricación de alcoholado de-nominado ‘Santa Ana’ y a la fabricación de bay rum denominado íBoricua’; que el citado Edmundo B. Fernández desde enero 1 a *2marzo 31 ele 1933, no se ba provisto de licencia alguna de rentas internas correspondiente a dicho trimestre a los efectos de la fabri-cación del citado alcoholado y el mencionado boy rum.”
La del recurso No. 5430 sólo se diferencia en cnanto al período durante'el cual mantuvo el acusado su fábrica sin licencia, a saber, “desde abril primero a junio 30 de 1933.”
La corte de distrito declaró culpable en ambos casos al acusado y éste interpuso las presentes apelaciones que se ban sometido por un solo alegato y que serán estudiadas en esta sola opinión.
Sostiene el apelante que la- corte de distrito erró al resolver que la Ley de Arbitrios exige a los fabricantes de alcoholado y bay rum proveerse de licencia y por tanto que no pudo condenar al acusado como infractor de dicha ley.
De la resolución fundada de la corte declarando sin lugar la moción de -nonsuit que el acusado le presentara, transcri-bimos lo que sigue:
■ “La materia de arbitrios está, pues, regulada específicamente en el Título Segundo; y la materia de licencias está específicamente re-gulada por el Título Cuarto. En este último título está compren-dida la Sección 84 que, en lo pertinente, ya hemos dejado copiada.
“ ‘Negocios u ocupaciones sujetos a licencias’ se titula la pri-mera parte del Título Cuarto. Ocupa toda la Sección 84. Y dice la ley que cada tres meses toda persona dedicada a cualquiera de las ocupaciones o negocios relacionados en esa sección pagará por cada fábrica la contribución por concepto de licencia allí prescrita. Y en el apartado 8 de dicha sección se dispone que los fabricantes de perfumería con alcohol pagarán, los de primera clase $100 y los de segunda clase $Y5 por concepto de licencia. '
“Habiendo el acusado admitido como cierto el hecho imputádole de que se dedicó a la fabricación de alcoholado y bay rum sin ha-berse provisto de la correspondiente licencia; estando determinado en el Título Cuarto de la Ley de Rentas Internas, sección 84, inciso 8, que todo fabricante de perfumería con alcohol pagará una con-tribución por concepto de licencia; diciendo la sección 86 que nin-guna persona se dedicará a negocio alguno o industria de las cita-'das en la ley mientras no haya pagado la licencia én la forma que ?en la misma sé dispone; y declarando la sección 92 delito menos grave el emprender o continuar cualquier industria u ocupación su-*3jeta a licencia sin proveerse de la misma, no ’procede la absolución perentoria del acusado.
“La denuncia establecida es una por carecer el acusado de la licencia correspondiente: No es por falta del pago del arbitrio a que baee mención el 'Título Segundo de la ley, por lo que la cita que hace el acusado del inciso 32 del artículo 16 comprendido en dicho título y cualquiera interpretación del mismo no tiene relación con este caso. La cuestión ante nos, según la denuncia y los hechos estipulados, es una imputada infracción a la sección 84, apartado 8, comprendido en el Título Cuarto.”
No hay duda alguna de que el alcoholado y el bay rum se consideran como cosméticos y perfumes.
“El lay rum es un líquido aromático obtenido destilando ron con las hojas del arrayán (Pimento, o Myrcia acus) o mezclando esencias, como la esencia de myrcia, o de cáscara de naranja, y de pimienta, con alcohol. Se utiliza como cosmético y como perfume.” (The Standard Encyclopedia, Vol. 3, pág. 65, Ed. 1931.)
En Puerto Rico el bay rvm se conoce generalmente con el nombre de ron de malagueta y se obtiene destilando ron con semillas y hojas de malagueta o simplemente agregando al ron esencia de malagueta. Los alcoholados se fabrican a base de la destilación del ron con malagueta y otras semillas y hojas aromáticas. ■ :
Tampoco la hay de que los cosméticos y perfumes están sujetos al pago de arbitrios. El inciso 32 de la sección 11 de la ley de que se trata3 dice:
“32. Cosméticos. — Sobre todo cosmético, esencia, agua de tocador, perfume, jalea de petróleo, crema o aceites, pinturas o coloretes, po-madas, jabón y polvo de tocador, lociones para el cabello y cual-quier substancia, artículo, o preparación similar que se distinga como tal, por cualquier nombre o de otro modo, usado o para ser apli-cado para uso de tocador o para adorno personal, que se venda, traspase, fabrique, use o introduzca en Puerto Rico, un impuesto de diez (10%) por ciento sobre el précio de venta.”
Pero el apelante -alega que dicho inciso ha sido interpre-*4tado y reglamentado por el Tesorero en 24 de julio de 1931, como signe:
“32. Cosméticos y perfumería. — Se considerarán como tales toda preparación que se use o aplique o que se fabrique o introduzca para ser usada o aplicada en el tocador, para el baño o para el cabello, o para hermosear la tez o ser usada como perfume.
“Las lociones y esencias sin perfume, aceites y líquidos para shampoo, polvos talcos sin perfume, los jabones, bien en forma lí-quida o semi-líquida o en cualquier otra forma sin perfume, las cre-mas y jabones para afeitar sin perfume, o que fueren medicinales y recetadas como tales, así como las pastas, polvos, y líquidos dentí-fricos, alcoholados y 'bay rwm, estarán exentos del pago del impuesto. ’ ’
Y alega además que la propia ley prescribe:
“Sección 13. — Fabricantes.—Para los efectos de esta Ley serán considerados como fabricantes todos los que se dediquen a la ma-nufactura de cualquier producto sujeto al pago de arbitrios, según queda establecido en la sección 16 de esta Ley, o cuya venta sea tributable de acuerdo con la sección 62 de la misma.
“También serán considerados como fabricantes los que dispusie-ren de artículos manufacturados por otros y los hicieren objeto de comercio, mediante una presentación especial o distinta a como los obtuvieron, de manera que aparecieren como un produco de fabri-cación terminado. No serán considerados como tales fabricantes los que se dediquen al tráfico de productos derivados de su principal fabricación.”
Y basándose en ello sostiene en resumen que “la licencia por concepto de fabricación, a tenor de lo dispuesto por la Ley de Rentas Internas, está supeditada a que el producía fabricado esté sujeto al pago de arbitrio, a tenor de lo dis-puesto por la sección 16 de dicho estatuto, tal y como se provee en la sección 13 del mismo, y que por tanto, todo producto que expresamente no esté gravado con arbitrio, a tenor de lo determinado por la sección 16, de la tantas veces citada Ley de Rentas Internas de Puerto Rico, no puede sei" sometido a tributación, a través de una licencia, y amparán-dose el Hon. Tesorero de Puerto Rico en lo preceptuado en. la sección 84 del cuerpo legal en cuestión.”
*5Aunque hay que reconocer la fuerza del argumento del apelante creemos, sin embargo, que rige para los fabricantes de alcoholados y bay rum la sección 84 de la ley como sostuvo la corte sentenciadora.
A la exención del tributo que determina el inciso 32 de la sección 16 no puede dársele más alcance que el de la exen-ción en sí misma. La naturaleza de los alcoholados y bay rum continúa siendo igual y por tanto pueden y deben quedar comprendidos dentro de los términos de la sección 84 de la ley que en lo pertinente dice:
“Sección 84. — Cada tres meses toda persona dedicada a cual-quiera de las ocupaciones o negocios relacionados en esta sección pagará por cada fábrica, sitio, establecimiento comercial o industrial, la contribución por concepto de licencias respectivamente prescrita, a saber:
“8. — Fabricantes de perfumería con alcohol, primera clase, cien (100) dólares; segunda clase, setenta y cinco (75) dólares.”
El argumento de la expresa exención del pago de tributo a los traficantes en alcoholados y bay rum que también aduce el apelante, es contrario a su contención. Si hubiera sido la intención de la Legislatura la de eximir a los fabricantes de alcoholados y bay rum del deber de obtener una licencia para dedicarse a su fabricación, hubiera hecho lo mismo que hizo en el caso de los traficantes, eximirlos expresamente.

Beben confirmarse las sentencias recurridas.